              Case 20-12456-JTD   Doc 638-1   Filed 12/01/20   Page 1 of 3




                                   EXHIBIT A

                                   Proposed Order




                                         1
DOCS_LA:334216.4
               Case 20-12456-JTD              Doc 638-1       Filed 12/01/20         Page 2 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   Case No. 20-12456 (JTD)

                                   Debtors.                  (Jointly Administered)

                                                             Ref. Docket No. ____


      ORDER GRANTING DEBTORS’ MOTION PURSUANT TO RULE 9019 OF THE
    FEDERAL RULES OF BANKRUPTCY PROCEDURE TO APPROVE SETTLEMENT
               WITH AD HOC GROUP OF PLAN PARTICIPANTS

         Upon consideration of the Debtors’ Motion Pursuant to Rule 9019 of the Federal Rules

of Bankruptcy Procedure to Approve Settlement With Ad Hoc Group of Plan Participants (the

“Motion”); the Court having reviewed the Motion and having considered the Settlement, the

Rabbi Trust Motions and the record with respect to the Rabbi Trust Motions and the above-

captioned cases; and having determined that the Settlement (i) is the product of good faith, arms’

length negotiations among the Parties, without collusion, (ii) is fair, reasonable, appropriate and

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_LA:334216.4
              Case 20-12456-JTD           Doc 638-1      Filed 12/01/20     Page 3 of 3




in the best interests of the Debtors’ estates, (iii) represents a sound exercise of the Debtors’

business judgment and (iv) is in the best interests of the Debtors, their estates and creditors; the

Court having determined that notice of the Motion was sufficient under the circumstances; and

the Court having determined that the legal and factual bases set forth in the Motion and at the

hearing thereon establish just cause for the relief granted herein, it is HEREBY ORDERED

THAT:

        1.         The Motion is GRANTED as set forth herein.

        2.         The terms of the Settlement are approved pursuant to sections 105(a) and 363(b)

of the Bankruptcy Code and Bankruptcy Rule 9019.

        3.         The Parties are hereby authorized to take such additional actions or execute such

additional documents as are necessary or appropriate to implement the terms of the Settlement.

        4.         Notwithstanding the possible applicability of Rules 6004, 7062, or 9014 of the

Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.

        5.         The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of the Settlement or this Order.




                                                    3
DOCS_LA:334216.4
